Citation Nr: 1311021	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  05-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis with degenerative changes to include as secondary to service-connected residuals of a lower back injury, degenerative disc/joint disease of the lumbar spine.

2.  Entitlement to service connection for arthritis of the left wrist and hand.

3.  Entitlement to service connection for arthritis of both feet.

4.  Entitlement to service connection for lateral epicondylitis of the left elbow.

5.  Entitlement to service connection for lateral epicondylitis of the right elbow.

6.  Entitlement to service connection for arthritis of both shoulders.

7.  Entitlement to service connection for arthritis of both hips.

8.  Entitlement to service connection for arthritis of both ankles.

9.  Entitlement to service connection for arthritis of both knees.

10.  Entitlement to an increased rating for residuals of a right hand injury, currently rated as 10 percent disabling.

11.  Entitlement to an increased rating for residuals of a lower back injury, degenerative disc/joint disease of the lumbar spine, rated as 20 percent disabling prior to May 7, 2008; at 20 percent from July 1, 2008 to May 27, 2010 and at 40 percent beginning on May 28, 2010.

12.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for an increased rating for residuals of a right hand injury, assigning a 10 percent rating, and denied his claim for an increased rating for lumbar spine degenerative arthritis.  In addition, his claims for service connection for arthritis of the back, all joints and lower extremities were denied.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claims on appeal.

The Veteran testified before a Decision Review Officer (DRO) at an April 2004 hearing and before undersigned Veterans Law Judge at a June 2007 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

The Board remanded the instant claims in December 2007.  

An August 2010 rating decision assigned a temporary total rating based upon surgical convalescence under 38 C.F.R. § 4.30 (2012) for the Veteran's residuals of lower back surgery for the period between May 7, 2008 and June 30, 2008.  In addition, this rating decision continued the 20 percent rating for the period between July 1, 2008 and May 27, 2010 and assigned a 40 percent rating beginning on May 28, 2010.

In September 2010, the RO issued a statement of the case (SOC) addressing the issues of entitlement to service connection for bilateral hearing loss, hypertension, exposure to Agent Orange and residuals of thyroid cancer as well as a claim for TDIU.  The Veteran was advised to submit a substantive appeal (VA Form 9) to complete his appeal as to these issues and to submit such an appeal within 60 days.  Such a substantive appeal has not been received and these claims are no before the Board for its consideration.  See 38 C.F.R. § 20.200 (2012). 

In July 2011, the Board sought an opinion from the Veterans Health Administration (VHA).  Such an opinion was received in August 2011.  The Board then sought clarification of this opinion in April 2012; such clarification was provided in June 2012 and in September 2012.  The Veteran and his representative were provided copies of these opinions in November 2012 and given an additional 60-day period to provide additional evidence and/or argument.

The Veteran has asserted that he is not employable by reason of his various service-connected disabilities.   In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  22 Vet. App. 447 (2009).   Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.   The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal. 

In March 2012, the Veteran's representative submitted additional evidence pertinent to the Veteran's claim for an increased rating for residuals of a lower back injury, degenerative disc/joint disease of the lumbar spine.  Additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration.  38 C.F.R. § 20.1304(c) (2012).  As the Veteran's claim for an increased rating for residuals of a lower back injury is being remanded herein and is not pertinent to the other claims being decided herein, no such wavier is required.

The Veteran appears to raise a claim for service connection for a stomach scar in a March 2008 letter.  In an August 2010 Memorandum, the Appeals Management Center (AMC) referred several issues, including claims for service connection for ankylosing spondylitis, a sleep problem, restless leg syndrome, scars to the fingers and a left elbow as well as whether new and material evidence had been received to reopen a claim for service connection for psychiatric condition, to the RO for initial consideration.  In a March 2012 statement, the Veteran's representative indicated that the Veteran had undergone lumbar spine surgery in July 2011 and was still on convalescence.  The Board notes that the Veteran is service-connected for a lower back injury and this statement could be construed as a claim for a temporary total rating under 38 C.F.R. § 4.30 (2012).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for a lower back injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently has cervical spine osteoarthritis as a result of his active duty service and/or his service-connected residuals of a lower back injury.

2.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis of the left wrist and hand as a result of a disease or injury incurred in active duty service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis of the bilateral feet as a result of a disease or injury incurred in active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran currently has lateral epicondylitis of the left elbow as a result of a disease or injury incurred in active duty service.

5.  The preponderance of the evidence is against a finding that the Veteran currently has lateral epicondylitis of the right elbow as a result of a disease or injury incurred in active duty service.

6.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis of both shoulders as a result of a disease or injury incurred in active duty service.

7.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis of both hips as a result of a disease or injury incurred in active duty service.

8.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis of both ankles as a result of a disease or injury incurred in active duty service.

9.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis of both knees as a result of a disease or injury incurred in active duty service.

10.  The Veteran's residuals of a right hand injury has manifested as subjective complaints of pain and numbness throughout the course of the appeal; but has not been productive of limitation of motion in any finger, ankylosis in any finger or objective evidence of reduced hand strength.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012). 

2.  The criteria for service connection for arthritis of the left wrist and hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

3.  The criteria for service connection for arthritis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

4.  The criteria for service connection for lateral epicondylitis of the left elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

5.  The criteria for service connection for lateral epicondylitis of the right elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

6.  The criteria for service connection for arthritis of both shoulders have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

7.  The criteria for service connection for arthritis of both hips have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

8.  The criteria for service connection for arthritis of both ankles have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

9.  The criteria for service connection for arthritis of both knees have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

10.  The criteria for a rating in excess of 10 percent for residuals of a right hand injury are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, 5003, 5010, 5224, 5228 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With respect to the Veteran's claim for service connection for cervical spondylosis, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Prior to the initial adjudication of the Veteran's claims for service connection, a letter dated in September 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, with the exception of the claim for service connection for cervical spondylosis, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for an increased rating for residuals of a right hand injury, a letter dated in September 2003, sent prior to the initial adjudication of the claim, fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  A March 2006 letter provided notice of the manner in which VA assigns initial ratings and effective dates, consistent with the holding in Dingess/Hartman.   

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Peake v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III). 

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the September 2003 and January 2008 notice letters.  They informed the Veteran that he needed to provide information showing that his service-connected disability had worsened.  He was informed that such evidence could consist of a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests and X-rays, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had affected him.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted numerous statements with respect to his service-connected disability.  In addition, the Board notes that the Veteran was provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the Vazquez-Flores v. Peake elements is not prejudicial.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA outpatient treatment records and various private treatment records are in the claims file.  A January 2008 Social Security Administration (SSA) response indicated that the Veteran was not entitled to disability or supplemental security income (SSI) benefits and that there were no medical records for the Veteran on file.  A June 2009 response from Dr. E. R. indicated the office had closed and that patient files were either forwarded to the patient or to the doctor of their choice.  Although a May 2010 RO Memorandum made a formal finding regarding the unavailability of specific private rheumatology treatment records, the Board notes that records from this provider dated through March 2008 are located in the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regards to the Veteran's claims for service connection, the record indicates that VA obtained a medical opinion from the Chief of Rheumatology in August 2011, June 2012 and September 2012, the results of which have been included in the claims file for review.  These examinations involved a review of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

With respect to the Veteran's claim of entitlement to an increased rating for his residuals of a right hand injury, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).   In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §3.327(a).  During the course of the appeal, the Veteran was provided with appropriate VA examinations in November 2009 and December 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of a right hand injury since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its December 2007 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC attempted to obtain the Veteran's SSA records, requested specific private treatment records, scheduled the Veteran for a VA orthopedic examination (which he attended) and obtained an examination report. Thereafter, the AMC issued a supplemental statement of the case as to these issues in August 2010.  In addition, the AMC issued a statement of the case as to the Veteran's claims for service connection for bilateral hearing loss, hypertension, Agent Orange exposure, PTSD, thyroid cancer residuals and a claim for TDIU in September 2010 SOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the July 2007 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the etiology of the Veteran's claimed disorders, to include the Veteran's allegations that they are related to his military service.  In addition, the Veteran testified as to the current symptoms related to his right hand injury.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, ____ F.3d ____ (Fed. Cir. decided Feb. 21, 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Cervical Spondylosis Claim

The Veteran contends that his current cervical spine condition was caused by his in-service neck injuries or his service-connected lumbar spine disorder.

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of arthritis in an accompanying Report of Medical History (RMH).  The Veteran complained of right-sided neck pain due to a trauma in May 1984.

In April 1991, the Veteran complained of neck soreness for the past four days and a mild neck strain was assessed.  A September 1991 service discharge examination was negative for any relevant abnormalities.

During an April 2004 hearing, the Veteran testified that he struck the crown of his head on an aircraft in May 1984.

A May 2004 VA examination reflected the Veteran's complaints of constant neck pain.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of cervical spondylosis with mild degenerative changes was made.  The examiner noted that a cervical strain can lead to cervical spondylosis.

A February 2007 private cervical X-ray revealed multilevel spondylosis with bilateral neural foraminal spurring.

During a July 2007 hearing, the Veteran testified he was first diagnosed with cervical spondylosis in approximately January 2005.  His doctors have not related this disability to his service but have told him that it is related to his service-connected lumbar spine disability.

In a February 2008 statement, the Veteran wrote that he injured his neck while working to modify bomb racks.  A sergeant threw a desiccant bag and struck him in the right side of his head, forcing a twist and a bend at the same time.

In January 2009, the Veteran underwent an anterior cervical fusion from C5 through C7 due to cervical disc herniation and cervical radiculopathy.

An August 2011 VHA opinion indicated that the medical evidence of record documented cervical spine osteoarthritis, which consisted of osteoarthritic changes that occurred where the disc met the vertebrae.  The examiner noted that osteoarthritis was a condition of unknown etiology, was commonly described as "wear and tear" arthritis and associated with only mild amounts of inflammation in the joint areas.  Both osteophytes (as noted in the Veteran's spine radiographs) and bony hypertrophy (as noted in his hands) were evidence of osteoarthritis in the examiner's opinion.  The examiner opined that it was at least as likely as not that the Veteran's spine osteoarthritis had its onset during active duty service as there were radiographic findings of cervical degenerative disc disease and his spinal involvement had been chronic and continuous since service.  The examiner further opined that these cervical spine osteoarthric changes were at least as likely as not secondary to his lumbar spine disorder as it was possible that the forces on the cervical spine were abnormal due to muscle spasms and fusion in the lumbar area and represented cumulative damage.

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for cervical spine osteoarthritis are met.  An August 2011 VHA examiner found that it was more than likely that the Veteran's current cervical spine osteoarthritis was related to his service and/or service-connected residuals of a lower back injury.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other medical opinion has been submitted.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the August 2011 VHA opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for cervical spine osteoarthritis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Left Wrist and Hand

The Veteran contends that his current left wrist and hand disorder was caused by an in-service crush injury.

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied swollen or painful joints in an accompanying RMH.  A laceration to the left ring finger and an assessment of a contusion to the left fourth finger was made in April 1981.  In September 1984, the Veteran was noted to have sustained a minor incision to the tip of the third digit on the left hand from a razor blade.  The Veteran was noted to have sustained a laceration to the tip of middle finger from a model prop in October 1984; the affected hand was not specified.  

In February 1986, the Veteran reported that a heavy object fell onto his left hand.  A February 1986 Physical Profile Serial Report noted that the Veteran had sustained a crush injury to the fourth and fifth fingers of the left hand, which required his hand to splinted, and that an accompanying left hand X-ray had found no significant abnormalities.

In June 1987, the Veteran reported being struck in his left hand with a flying drill bit and an assessment of a puncture wound to the left hand was made.  A September 1991 service discharge examination found the Veteran's upper extremities to be normal and was otherwise negative for any relevant abnormalities.

During an April 2004 hearing, the Veteran testified that he injured his left hand during service when a 75 pound bomb fell on it.  He now had problems with his entire hand.

A May 2004 VA examination reflected the Veteran's complaints of left hand pain.  An accompanying X-ray revealed a normal left hand.  Following an examination and a review of the Veteran's claims file, the examiner opined that there was no pathology to render a diagnosis related to the Veteran's claimed left hand condition.

During a July 2007 hearing, the Veteran testified that his left hand was crushed during service.  He did not have any problems with his left hand until 2002 or 2003.

A September 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, opined that it was less likely than not that the Veteran's left hand mild inflammatory arthritis of the metacarpophalangeal (MCP) joint of the left middle and index fingers was related to his service career.

An August 2011 VHA opinion noted that there were some osteoarthritis changes in the Veteran's left hand without functional impairments while his left wrist was intact.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left hand osteoarthritis began during active service as it did not begin within a year of active service and was not chronic and continuous since service.

In a June 2012 addendum to the August 2011 VHA opinion, the VHA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed osteoarthritis of the second and third MCP joints of the left hand was related to active service or any incident of service.  The examiner noted that there was no documentation of involvement by osteoarthritis within one year of active service.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted that there were two documented injuries to the Veteran's left hand during service, including a September 1984 laceration to the third digit and February 1986 crush injury to the fourth and fifth metacarpals.  By definition, osteoarthritis is a degenerative joint disease, which occurred primarily in older individuals, and was characterized by the erosion of the articular cartilage, hypertrophy of the bone at the margins (i.e. osteophytes), subchondral sclerosis and a range of biochemical and morphologic alterations of the synovial membrane and joint capsule.  The examiner noted that there was no evidence of that the Veteran sustained a direct injury to the artiulcar cartilage within the joints of the second and third MCP joints of the left hand as the laceration to the third digit denoted a more superficial soft tissue injury, not one that entered the joint and damaged the cartilage.  In addition, while a crush injury may be severe enough to break the bone, the examiner noted that an actual fracture and the need for casting or surgery was not part of the Veteran's history.  

In addition, the VHA examiner opined in this September 2012 addendum that joint injuries that lead to later osteoarthritis have been described in the literature as most commonly being intra-articular fractures secondary to explosions or traumatic arthrotomies resulting from fragment projectiles and gunshot wounds; the examiner noted that the Veteran was claiming osteoarthritis in the second and third MCP joints, not the fourth and fifth.  Two common complaints associated with osteoarthritis were pain and stiffness and the Veteran did not complain of such symptoms until 12 years after service discharge and testified during his April 2004 hearing that he was able to perform household chores such as laundry and cooking without reference to any limitations in his left hand.  A published study on osteoarthritis among active duty personnel found that among personnel aged 40 and above, there was 19 times greater incidence rate of osteoarthritis.  At 42 years of age, the Veteran had worked in various occupations for 12 years (clothing manufacturer, machine operator and mechanic) and it was quite possible that his activities involved repetitive motions and mechanical stresses associated with osteoarthritis.  The examiner opined that the Veteran's claimed osteoarthritis of the second and third MCP joints of left hand was not (less than 50 percent probability) related to active service based upon the medical literature and his post-service statements (testimony).

The Veteran has a current disability as he has been diagnosed with osteoarthritis of the second and third MCP joints of left hand and osteoarthritis of the left hand.  The Board finds the VHA examination report dated in August 2011 as well as the addendum reports dated in June 2012 and September 2012 to be highly probative evidence as to whether the Veteran's left hand disorder was related to his service.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and considered the results of physical examination and diagnostic studies.  These opinions were also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that the May 2004 VA examiner found that the Veteran's left hand was normal and but did not offer an etiological opinion; this examination report therefore weighs neither for nor against the claim.  In addition, the September 2010 VA examiner found that it was less likely than not that the Veteran's left hand disorder was related to his service.  However, this opinion contained no rationale.  See Nieves-Rodriguez, supra (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  This September 2010 opinion is therefore being afforded little, if any, probative weight.

The Veteran was discharged from service in 1992 and the clinical evidence does not reflect complaints of symptoms until more than 12 years later.  In addition, he testified during his July 2007 hearing that his problems did not begin until 2002 or 2003, approximately 11 or 12 years after service discharge.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board has considered the Veteran's own statements regarding the nature and etiology his left hand disorder.  The Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his left hand symptoms.  See, e.g., Layno, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

The Board acknowledges the statements from the Veteran with regard to the crush injury experienced during service and finds such statements credible.  He is also competent and credible to attest to his symptomatology associated with his left hand disorder.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current left hand disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VHA examiner which reflects that his left hand disorder is not due to service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his left hand disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, arthritis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.
The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for arthritis of the left wrist and hand is not warranted. 

C.  Bilateral Foot

The Veteran contends that he developed a foot disorder as a result of injuring his great toe during service.

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying RMH.  A February 1980 treatment note reflected the Veteran's complaints of left foot pain for one week and noted an assessment of tendinitis.  Blisters on the bilateral heels were noted in February 1980 while complaints of dull pain on the in-step of the left foot due to a possible poor set of boots were noted in October 1980.  

In January 1983, athlete's foot was assessed.  Ingrown toenails were noted on multiple occasions, including in August 1983, June 1984, July 1984, October 1984 and August 1987.  A strained left foot tendon was assessed in November 1985.  An unspecified trauma to the fourth digit of the right foot was noted in November 1990.  A September 1991 service discharge examination found the Veteran's feet to be normal and was otherwise negative for any relevant abnormalities.

During an April 2004 hearing, the Veteran testified that he had injured his right foot on a pullout storage drawer during service and that he has had problems since that time.

A May 2004 VA examination reflected the Veteran's complaints of pain in his right foot, including the first and fourth toes, which he began to notice after service.  An accompanying right foot X-ray was normal.  

A January 2005 private treatment note reflected the Veteran's reports of bilateral heel pain and right great toe joint arthritis for at least the past three years.  Following a physical examination, no impression related to arthritis was made.

During a July 2007 hearing, the Veteran testified that he developed spurs after service and that he injured his great toe on a bunk bed during service.  He began having foot pain in 1995.  No doctor had told him that his current foot problems were related to his service.

A September 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, noted that the Veteran had polyarthritis of an undermined nature; the specific joint affected by this polyarthritis was not detailed.  The examiner opined that as it was apparent from the Veteran's separation examination that his arthritis occurred following release from service, it was less likely than not that it was related to service.

An August 2011 VHA opinion noted that the Veteran had intermittent pain in his foot area but that there was no further evidence of permanent arthritic damage.  The examiner opined that joint damage was not a part of all pain near a joint and that he was therefore unable to assign a diagnosis other than arthralgia, meaning painful joints.

In a June 2012 addendum to the August 2011 VHA opinion, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed foot disabilities were related to active service or any incident of service as such a condition has not been chronic or continuous since service.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted the Veteran's in-service foot injury, namely a blunt trauma to the fourth digit of the right foot in November 1990.  The examiner noted that this in-service injury did not involve a direct injury to the intra-articular cartilage and bone, that it did not require casting or surgery, and that permanent damage to the articular cartilage was not evident.  In addition, the Veteran's body mass index 12 years following discharge from service was "moderately obese," which is a known risk factor for osteoarthritis.  It was therefore less likely than not (less than 50 percent probability) that the Veteran's claimed foot disability had an etiological relationship to his service.

The Veteran has a current disability as he has been diagnosed with bilateral foot arthralgia.  The Board finds the VHA addendum reports dated in June 2012 and September 2012, to be highly probative evidence as to whether the Veteran's foot disorder was related to his service.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and considered the results of physical examination and diagnostic studies.  These opinions were also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that although the September 2010 VA examiner opined that the Veteran's arthralgia was not related to his service, the specific joint affected by this disorder was not detailed.  This examination report therefore weighs neither for nor against the claim. 

The Veteran was discharged from service in 1992 and the clinical evidence does not reflect his complaints of symptoms until more than 12 years later.  In addition, the Veteran testified during the July 2007 hearing that he began having foot pain in 1995, approximately three years after service discharge.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra.

The Board has considered the Veteran's own statements regarding the nature and etiology his bilateral foot disorder.  As previously discussed, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his left hand symptoms.  See, e.g., Layno, supra.  The Board acknowledges the statements from the Veteran with regard to the claimed in-service foot injury and finds such statements credible.  He is also competent and credible to attest to his symptomatology associated with his bilateral foot disorder.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current bilateral foot disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VA examiners which reflects that his bilateral foot disorder is not due to service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral foot disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, arthritis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for arthritis of the bilateral feet is not warranted. 

D.  Bilateral Elbow Lateral Epicondylitis

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or trick elbow in an accompanying RMH.  In February 1982, the Veteran reported that he had sustained multiple lacerations to his right elbow after hitting a window.

In November 1985, the Veteran reported falling on ice and landing on his left elbow; a contusion to the left arm was noted.  A September 1991 service discharge examination found the Veteran's upper extremities to be normal and was otherwise negative for any relevant abnormalities.

A November 1994 private treatment note contained a diagnosis of right elbow tendonitis and indicated that the Veteran had been initially diagnosed with this disability the previous month.

A November 2000 private treatment contained an assessment of tennis elbow following the Veteran's complaints of right elbow pain.

A January 2001 private treatment note reflected the Veteran's complaints of the insidious onset of right lateral elbow pain in 1995 while running a machine at a clothing factory.  He reported having a cortisone injection and that he recovered well.  There were no further problems with his right elbow until November 2000, when he reported again developing right lateral elbow pain and that he received a cortisone injection but that it did not provide the relief he anticipated.  Following a physical examination, an impression of right elbow epicondylitis was made.

An April 2001 private treatment note reflected the Veteran's reports of developing left elbow pain with lifting about one week before his right elbow surgery and that the pain was located in a different place than what he had for his right elbow.  An impression of left elbow posterolateral synovial band syndrome was made.

A May 2001 private treatment note contained an assessment of arthritis based on physical examination following complaints of left elbow stiffness.

A January 2003 private treatment note reflected the Veteran's reports of left lateral elbow pain that began after shooting a crossbow seven months ago.  An impression of left lateral epicondylitis was made.

During an April 2004 hearing, the Veteran testified that he could not recall whether he had elbow problems during service.  He first recalled problems with his elbow in 1993 or 1994 when he was diagnosed with tendonitis.

A May 2004 VA neurological examiner, following a physical examination of the Veteran, determined that no carpal tunnel syndrome present.

A May 2004 VA examination reflected the Veteran's complaints of left elbow pain which he began to notice after service.  An accompanying left elbow X-ray was normal.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of lateral epicondylitis with residual pain and a non-tender scar was made and the examiner noted that this condition appeared to have resolved.

During a July 2007 hearing, the Veteran testified that he had a laceration to his left elbow during service but did not recall having a right elbow injury.  He began having left elbow pain in 2001 and right elbow pain in 1993.

In an August 2011 VHA opinion, the examiner noted that the Veteran had episodes of lateral epicondylitis, which is an inflammation at an area of tendon attachment, and that he did not involve the true elbow joint or cause damage to the elbow joint.  The examiner noted that this lateral epicondylitis did not have its onset within one year of service and was not chronic and continuous since service.

In a June 2012 addendum to the August 2011 VHA opinion, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral epicondylitis were related to active service or any incident of service.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted that the Veteran had complained of pain with a subsequent diagnosis of lateral epicondylitis, that he had testified during his 2004 hearing that he first noted a problem with his elbow while working at a private company and was later diagnosed with tendonitis as well as the Veteran's reports of insidious onset of his 1995 right elbow complaints.  The examiner therefore opined that there was no evidence to support an etiological relationship between the Veteran's bilateral epicondylitis and active service.

The Veteran has a current disability as he has been diagnosed with bilateral epicondylitis.  The Board finds the August 2011 VHA opinion, as well as the VHA addendum reports dated in June 2012 and September 2012, to be highly probative evidence as to whether the Veteran's bilateral elbow disorder was related to his service.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  Such an opinion was also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that the May 2004 VA examiner found that the Veteran's left lateral epicondylitis had resolved and consequently provided no etiological opinion; this examination report therefore weighs neither for nor against the claim.  

The Board has considered the Veteran's own statements regarding the nature and etiology his bilateral elbow disorder.  As previously discussed, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his elbow symptoms.  See, e.g., Layno, supra.  The Board acknowledges the statements from the Veteran with regard to his bilateral elbow symptoms and his post-service injuries.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current bilateral elbow disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VA examiners which reflects that his bilateral elbow disorder is not due to service.

In addition, the Veteran has not been consistent in his assertions regarding the onset and presence of his bilateral elbow disorder.  The Veteran reported the insidious onset of right lateral elbow pain in January 2001 in 1995 while at work and reported left elbow pain after lifting in April 2001.  In addition, the Veteran reported that he developed left elbow pain in approximately June 2002 after firing a crossbow in January 2003.  Such statements were made while the Veteran was seeking treatment for his elbow symptoms, prior to the filing of the instant compensation claim, and are highly probative.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  In light of these contradictory statements, any current assertions as to experiencing an elbow disorder during service, advanced in furtherance of the appeal, are deemed not credible.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral elbow disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, epicondylitis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for epicondylitis of the bilateral elbows is not warranted. 

E.  Bilateral Shoulder

The Veteran contends that his current bilateral shoulder arthralgia was caused by heavy lifting during service.

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or trick shoulder in an accompanying RMH.  A September 1991 service discharge examination found the Veteran's upper extremities to be normal and was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any bilateral shoulder disorder.

During a July 2007 hearing, the Veteran testified that he did a lot of lifting during service and had used his shoulders to do this lifting.

A May 2009 private magnetic resonance imaging (MRI) scan revealed minor tendinosis and changes in the superior labrum which could represent degenerative changes or a small tear.

A September 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, noted that the Veteran had polyarthritis of an undermined nature; the specific joint affected by this polyarthritis was not detailed.  The examiner opined that as it was apparent from the Veteran's separation examination that his arthritis occurred following release from service, it was less likely than not that it was related to service.

In an August 2011 VHA opinion, the examiner noted that the Veteran had intermittent pain in his bilateral shoulder area but no further evidence of permanent arthritic damage.  The examiner noted that joint damage was not a part of all pain near a joint and that he was therefore unable to assign a diagnosis other than arthralgia, meaning painful joints.

In a June 2012 addendum to the August 2011 VHA opinion, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed shoulder disabilities were related to active service or any incident of service as such as condition had not been chronic or continuous since service.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted that there were no injuries to the Veteran's shoulders documented or reported in his service treatment records and that the Veteran's body mass index 12 years following discharge from service was "moderately obese," which is a known risk factor for osteoarthritis.  In the examiner's opinion, it was therefore less likely than not (less than 50 percent probability) that the Veteran's claimed shoulder disability had an etiological relationship to his service.

The Veteran has a current disability as he has been diagnosed with arthralgia.  The Board finds the VHA addendum reports dated in June 2012 and September 2012 to be highly probative evidence as to whether the Veteran's bilateral shoulder arthralgia was related to his service.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  Such opinion was also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that although the September 2010 VA examiner opined that the Veteran's arthralgia was not related to his service, the specific joint affected by this disorder was not detailed.  Such an examination report therefore weights neither for nor against the claim. 

The Veteran was discharged from service in 1992 and the clinical evidence does not reflect his complaints of symptoms until more than 17 years later.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra.

The Board has considered the Veteran's own statements regarding the nature and etiology his bilateral shoulder disorder.  As previously discussed, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his elbow symptoms.  See, e.g., Layno, supra.  The Board acknowledges the statements from the Veteran with regard to his bilateral shoulder symptoms and his purported in-service injuries.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current bilateral shoulder disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VA examiners which reflects that his bilateral shoulder disorder is not due to service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral shoulder disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, arthritis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for arthritis of the bilateral shoulders is not warranted. 

F.  Bilateral Hip
	
A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of arthritis in an accompanying RMH.  A September 1991 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any hip disability. 

An October 2003 VA examination noted the Veteran's reports of arthritis since 1993 and an accompanying hip X-ray found degenerative arthritic changes bilaterally.  Following this examination, a diagnosis of bilateral hip osteoarthritis was made.  No etiological opinion was provided.

A July 2006 private MRI scan revealed mild osteoarthritis of both hips, right greater than the left.

During a July 2007 hearing, the Veteran testified that he did not recall injuring his hips during service.  He had been told by his doctors that his sacroiliac (SI) joint pain mimicked hip pains.

A July 2008 private treatment note contained an assessment of acute bursitis NOS.

A May 2009 private hip MRI scan revealed very mild bilateral symmetric changes with small subchondral cysts located in the lateral rim of both acetabula and possible very mild femoroacetabular impingement syndrome.

A September 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, noted that the Veteran had polyarthritis of an undermined nature; the specific joint affected by this polyarthritis was not detailed.  The examiner opined that as it was apparent from the Veteran's separation examination that his arthritis occurred following release from service, it was less likely than not that it was related to service.

An August 2011 VHA opinion noted that the Veteran had intermittent pain in his bilateral hip area, including trochanteric bursa pain, which occurred when a soft tissue area became irritated and tender but remained well away from the hip joint and does not lead to hip joint damage.  The examiner noted that there was no further evidence of permanent arthritic damage and that he was therefore unable to assign a diagnosis other than arthralgia, meaning painful joints.

In a June 2012 addendum opinion, the VHA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed hip disabilities were related to active service or any incident of service as such as condition has not been chronic or continuous since service.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted that there were no reported injuries to the Veteran's hips documented in his service treatment records.  The examiner noted that the Veteran's body mass index 12 years following discharge from service was "moderately obese," which is a known risk factor for osteoarthritis.  It was therefore less likely than not (less than 50 percent probability) that the Veteran's claimed hip disability had an etiological relationship to his service.

The Veteran has a current disability as he has been diagnosed with bilateral hip osteoarthritis and bursitis.  The Board finds the dated in June 2012 VA examination report as well as the September 2012 addendum report, to be highly probative evidence as to whether the Veteran's bilateral hip disorder was related to his service.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  These opinions were also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that although the September 2010 VA examiner opined that the Veteran's arthralgia was not related to his service, the specific joint affected by this disorder was not detailed.  In addition, the October 2003 VA examiner did not provide an etiological opinion with regard to the Veteran's diagnosed bilateral hip disorder.  These examination reports therefore weigh neither for nor against the claim.

The Veteran was discharged from service in 1992 and did not complain of hip symptoms until more than 11 years later.  Although the Veteran reported that he had been diagnosed with arthritis in 1993 during his October 2003 VA examination, clinical evidence documenting such a diagnosis is not of record.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra.

The Board has considered the Veteran's own statements regarding the nature and etiology his bilateral hip disorder.  As previously discussed, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his left hand symptoms.  See, e.g., Layno, supra.  The Board acknowledges the statements from the Veteran with regard to the absence of a hip injury during service and finds such statements credible.  He is also competent and credible to attest to his symptomatology associated with his bilateral hip disorder.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current bilateral hip disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VA examiners which reflects that his bilateral hip disorder is not due to service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral hip disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, arthritis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for arthritis of the bilateral hips is not warranted. 

G.  Bilateral Ankle

The Veteran contends that his current bilateral ankle arthritis was caused by excessive running and marching during service.

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of arthritis in an accompanying RMH.  A February 1980 left ankle X-ray revealed no significant abnormalities.  A February 1980 Physical Profile Serial Report noted left peroneal tendonitis.  In November 1985, a left ankle sprain was assessed.  A November 1985 Physical Profile Serial Report noted a peroneal tendon strain.  A sprained left ankle was assessed in April 1988 after playing floor hockey.

A September 1991 service discharge examination found the Veteran's lower extremities to be normal and was negative for any relevant abnormalities.

A June 2001 private treatment note reflected the Veteran's complaints of ankle stiffness that was usually post-inactivity and at times associated with overuse.  An assessment of arthromyalgias associated with increased twitching and restlessness with anti-inflammatory usage was made.

An October 2003 VA examination noted the Veteran's reports of ankle arthritis due to excessive running and marching during service and that the condition existed since 1992.  Accompanying ankle X-rays revealed calcaneal osteophytosis bilaterally.  Following this examination, a diagnosis of bilateral ankle osteoarthritis was made.

A May 2004 VA examination reflected the Veteran's complaints of left ankle pain that he began to notice after service.  An accompanying left ankle X-ray was normal.  Following a physical examination and a review of the Veteran's claims file, the examiner noted that there was no pathology to render a diagnosis related to his claimed left ankle condition.

A January 2005 private treatment note contained an impression of anterior ankle joint synovitis.

During a July 2007 hearing, the Veteran testified that his doctors have not related his bilateral ankle problem to service, including his in-service sprain.

A September 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, noted that the Veteran had polyarthritis of an undermined nature; the specific joint affected by this polyarthritis was not detailed.  The examiner opined that as it was apparent from the Veteran's separation examination that his arthritis occurred following release from service, it was less likely than not that it was related to service.

An August 2011 VHA opinion noted that the Veteran had intermittent pain in his bilateral ankle area but no further evidence of permanent arthritic damage.  The examiner noted that joint damage was not a part of all pain near a joint and that he was therefore unable to assign a diagnosis other than arthralgia, meaning painful joints.

In a June 2012 addendum to the August 2011 VHA opinion, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed ankle disabilities were related to active service or any incident of service as such as condition had not been chronic or continuous since service.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted the Veteran's in-service ankle injury, namely a left ankle sprain in April 1988 and that this injury did not involve a direct injury to the intra-articular cartilage and bone, that it did not require casting or surgery, and permanent damage to the articular cartilage was not evident.  In addition, the examiner noted that the Veteran's body mass index 12 years following discharge from service was "moderately obese," which is a known risk factor for osteoarthritis.  In the examiner's opinion, it was therefore less likely than not (less than 50 percent probability) that the Veteran's claimed ankle disability had an etiological relationship to his service.

An undated internet article about ankle osteoarthritis indicated that there was increasing evidence that osteoarthritis was genetic and that an injury to the joint can cause damage to the articular cartilage.  The article stated that an injury to the joint can alter the way the joint worked, which may increase the forces on the articular cartilage, and that the damage occurred well before the pain began.  Further, arthritis may develop years after an injury that leads to slow damage to the joint surfaces.

The Veteran has a current disability as he has been diagnosed with bilateral ankle osteoarthritis.  The Board finds VHA addendum reports dated in June 2012 and September 2012, to be highly probative evidence as to whether the Veteran's bilateral ankle disorder was related to his service.  As noted, such opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  This opinion was also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that although the September 2010 VA examiner opined that the Veteran's arthralgia was not related to his service, the specific joint affected by this disorder was not detailed.  A May 2004 VA examiner determined that there was no pathology related to the Veteran's left ankle.  In addition, the October 2003 examiner did not provide an etiological opinion as to the instant claim for service connection.  These examination reports therefore weigh neither for nor against the claim.

The Veteran was discharged from service in 1992 and did not complain of ankle symptoms until more than 9 years later.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra.

The Board has considered the Veteran's own statements regarding the nature and etiology his bilateral ankle disorder.  As previously discussed, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his left hand symptoms.  See, e.g., Layno, supra.  The Board acknowledges the statements from the Veteran with regard to the in-service ankle injury and finds such statements credible.  He is also competent and credible to attest to his symptomatology associated with his bilateral ankle disorder.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current bilateral ankle disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VA examiners which reflects that his bilateral ankle disorder is not due to service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral ankle disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, arthritis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

In addition, the Veteran submitted an article which addressed the etiology of ankle arthritis.  The Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, however, the submitted information does not speak to the specifics of this case. The article is further unaccompanied by any medical opinion linking the Veteran's service to his bilateral ankle disorder.  This article therefore lacks probative value.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for arthritis of the bilateral ankles is not warranted. 

H.  Bilateral Knee 

The Veteran contends that he suffers from bilateral knee arthritis was caused by excessive running and marching during service.

A January 1980 service entrance examination was negative for any relevant abnormalities and the Veteran denied a trick or locked knee in an accompanying RMH.  In April 1980, the Veteran reported that he had fallen on his left knee and a mild left knee strain was assessed.  A September 1991 service discharge examination found the Veteran's lower extremities to be normal and was negative for any relevant abnormalities.

An October 2003 VA examination noted the Veteran's reports of knee arthritis due to excessive running and marching during service and that the condition existed since 1992.  Accompanying tibia and fibula X-rays were within normal limits.  Following this examination, a diagnosis of a bilateral knee strain was made.

A May 2005 private right knee MRI scan revealed findings consistent with semimembranosus bursitis and intrameniscal degeneration.  A May 2005 private left knee MRI scan revealed findings consistent with intrameniscal degeneration.

A January 2009 private treatment note contained an impression of knee osteoarthritis.

A September 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, noted that the Veteran had polyarthritis of an undermined nature; the specific joint affected by this polyarthritis was not detailed.  The examiner opined that as it was apparent from the Veteran's separation examination that his arthritis occurred following release from service, it was less likely than not that it was related to service.

An August 2011 VHA opinion noted that the Veteran had intermittent pain in his bilateral knee area but further evidence of permanent arthritic damage.  The examiner noted that joint damage was not a part of all pain near a joint and that he was therefore unable to assign a diagnosis other than arthralgia, meaning painful joints.

A June 2012 addendum to the August 2011 VHA opinion did not address the Veteran's claimed bilateral knee disorder.

In a September 2012 addendum to the August 2011 VHA opinion, the examiner noted the Veteran's in-service knee injury, namely a left knee contusion with no fracture in November 1985, and noted that this injury did not involve a direct injury to the intra-articular cartilage and bone, that it did not require casting or surgery, and permanent damage to the articular cartilage was not evident.  In addition, the examiner noted that the Veteran's body mass index 12 years following discharge from service was "moderately obese," which is a known risk factor for osteoarthritis.  In the examiner's opinion, it was therefore less likely than not (less than 50 percent probability) that the Veteran's claimed knee disability had an etiological relationship to his service.

The Veteran has a current disability as he has been diagnosed with bilateral knee osteoarthritis and a bilateral knee strain.  The Board finds the VHA addendum report dated in September 2012 to be highly probative evidence as to whether the Veteran's bilateral knee disorder was related to his service.  As noted, this opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  This opinion was also supported by a rationale.  Moreover, there are no contrary medical opinions of record.  

The Board also notes that although the September 2010 VA examiner opined that the Veteran's arthralgia was not related to his service, the specific joint affected by this disorder was not detailed.  In addition, the October 2003 examiner did not provided an etiological opinion.  These examination reports therefore weigh neither for nor against the claim.

The Veteran was discharged from service in 1992 and did not complain of knee symptoms until more than nine years later.  While the Veteran reported that he had suffered from arthritis since 1992 in an October 2003 VA examination, X-rays taken during that examination were within normal limits and no clinical evidence of such arthritis has been submitted.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra.

The Board has considered the Veteran's own statements regarding the nature and etiology his bilateral knee disorder.  As previously discussed, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his knee symptoms.  See, e.g., Layno, supra.  The Board acknowledges the statements from the Veteran with regard to the in-service knee injury and finds such statements credible.  He is also competent and credible to attest to his symptomatology associated with his bilateral knee disorder.  Based on the service treatment records and post-service treatment records, the VHA examiner has provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current bilateral knee disorder to service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by the opinion of the VA examiners which reflects that his bilateral knee disorder is not due to service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral knee disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan, supra.  However, arthritis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  Thus, the Veteran's claim of entitlement to service connection for arthritis of the bilateral knee is not warranted. 

III. Increased Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected residuals of a right hand injury is rated by analogy under the Diagnostic Codes for ring or little finger ankylosis and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R.         § 4.27. 

Under the Diagnostic Code for ankylosis of the ring or little finger, a non-compensable rating is warranted for either favorable or unfavorable ankylosis in the minor or major extremity.  38 C.F.R. § 4.71a, 5227.  This is the only rating available under this diagnostic code.

Favorable ankylosis of the thumb in either the major or minor extremity warrants a 10 percent rating while unfavorable ankylosis in either the major or minor extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5224.

Limitation of thumb motion that manifests as a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent rating for either the major or minor extremity.  Such limitation of motion that manifests as a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, 5228.

Limitation of index or long finger motion that manifests as a gap of one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or with extension limited by more than 30 degrees warrants a 10 percent rating in either the major or minor extremity.  38 C.F.R. § 4.71a, 5228.

Ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal joint (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 5216-5230, Note 1.

Limitation of multiple fingers is to be separately rated and combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 5.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 5003. 

A.  Residuals of a Right Hand Injury

A December 2003 VA examination reflected the Veteran's reports of pain and stiffness in the right hand, especially during cold weather, and that objects tended to drop off from the hand when held.  These symptoms were reported to occur intermittently, and as often as several times a year, with each occurrence lasting for a couple of days.  He reported that he was able to brush his teeth, take a shower, drive a car, cook, dress himself, take out the trash, walk and shop.  He was unable to vacuum, climb stairs, perform gardening activities or push a lawn mower.  Physical examination found that his right hand fingertips could approximate the proximal transverse crease of the palm while his hand strength was within normal limits.  An accompanying right hand x-ray revealed osteoarthritis in the DIP and MCP joints of the fifth finger.

During an April 2004 hearing, the Veteran testified that his right hand throbbed and that there was pain when he attempted to work on something, such as peeling potatoes.  It was also painful when he made a fist or when holding a tool.  In addition, his hand became stiff and caused him to drop items.

A May 2004 VA examination reflected the Veteran's complaints of pain and stiffness in his right hand.  He reported that he was right-hand dominant and that he was able to ties his shoelaces, fasten buttons and pick up the paper without difficulty.  Physical examination of the right hand was "basically normal" except for mild residual stiffness.  All tips of the fingers could approximate the proximal transverse crease of the palm and his hand strength was normal bilaterally.  An accompanying right hand X-ray was normal.  Following this examination and a review of the Veteran's claims file, a diagnosis of a right hand injury with post-traumatic stiffness in the right thumb was made.

During a July 2007 hearing, the Veteran testified that his right hand condition had not worsened since his last examination.  His current symptoms consisted of a throbbing pain and a loss of sensation when he was grabbing items.  His hand also throbbed when touching cold items.

A May 2008 private treatment note indicated that there was decreased range of motion on extension at the proximal interphalangeal joint and right first carpometacarpal joint.  There was flexor tendon thickening at the bilateral palms with cogwheeling on extension and flexion as well as decreased apposition at the thumb.

A November 2009 VA orthopedic examination reflected the Veteran's reports of minimal symptoms related to his right hand, which he attributed to the medication he was receiving, and that symptoms were located on the medial side of his hand and involved several fingers.  He reported that he kept his fingers mobile, to prevent stiffness, and that they were "okay."  Examination found that he lost some range of motion in the small and ring fingers in that he could not flex the IP and DIP joints to 90 degrees but could flex them from zero to 60 degrees.  There was full extension of the other joints and all other movements were normal as he was able to flex the MCP joints from zero degrees to 90 degrees and the other IP joints from zero degrees to 90 degrees.  Examination was negative for loss of sensation or contractures in the hand and he was able to demonstrate power in the musculature served by the median, radial and ulnar nerves.  Following this examination, the examiner found that the Veteran's right hand was normal and there were some generalized symptoms involving the medial fingers.  An addendum to this examination report indicated that the examiner had reviewed the Veteran's claims file and hand X-rays, which were found to be normal, and that such a review did not change the previous conclusion.

A September 2010 VA examination report reflects the Veteran complaints of hand pain.  Physical examination revealed the right hand to be normal without evidence of inflammation of any joint, swelling, redness, heat or tenderness.  There were no contractures in the fingers of the hand and he was able to complete a fist with power.  Range of motion testing was conducted for each joint in the hand, revealing motion in each joint, and repetitive testing did not reveal any additional loss of joint function or motion.  There was no evidence of loss of sensation in the hand and he was able to demonstrate power in the musculature served by the median, radial and ulnar nerves.  Tinel sign was found to be negative.  An accompanying hand X-ray was normal.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that there was no diagnosis related to the right hand as it was normal, with no disability found, on examination.

As indicated above, physical examinations conducted during the course of the appeal have been negative for ankylosis and the Veteran has retained range of motion in each finger.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  
Such objective examination found that he was able to complete a fist with power.

In view of the above, the Board finds that a disability rating in excess of 10 percent for the Veteran's residuals of a right hand injury is not assignable under either Diagnostic Codes 5010, 5228 or 5229.  As indicated, a 10 percent rating is the maximum rating assignable for limited or painful motion resulting from arthritis of a single joint or single group of minor joints.  Moreover, even considering the Veteran's complaints of pain, no actual or effective ankylosis has been shown.  The disability also has not been shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

B.  Other Considerations

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

Neither the Veteran nor his representative have expressly raised the matter of entitlement to an extra-schedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected residuals of a right hand injury and the Board has been similarly unsuccessful.

As noted above, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; here it is not.  As indicated, a 10 percent rating is the maximum rating assignable for limited or painful motion resulting from arthritis of a single joint or single group of minor joints.  Other ratings are available to adequately cover symptoms worse than those exhibited by the Veteran.  The rating code is adequate to cover additional symptoms should they be demonstrated by the Veteran, but as noted above, he is currently appropriately compensated for his level of disability.  

In short, the evidence does not support the proposition that the Veteran's residuals of a right hand injury presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for cervical spondylosis with degenerative changes is granted.

Entitlement to service connection arthritis of the left wrist and hand is denied.

Entitlement to service connection for arthritis of both feet is denied.

Entitlement to service connection for lateral epicondylitis of the left elbow is denied.

Entitlement to service connection for lateral epicondylitis of the right elbow is denied.

Entitlement to service connection for arthritis of both shoulders is denied.

Entitlement to service connection for arthritis of both hips is denied.

Entitlement to service connection for arthritis of both ankles is denied.

Entitlement to service connection for arthritis of both knees is denied.

Entitlement to a rating in excess of 10 percent for residuals of a right hand injury is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims for increased rating residuals of a lower back injury and TDIU can be properly adjudicated.

In a March 2012 letter, the Veteran's private orthopedic surgeon indicated that the Veteran had undergone lumbar spinal surgery in July 2011.  The Board notes that the Veteran last underwent a VA examination to determine the severity of his service-connected lumbar spine disorder in May 2010.  Based on the foregoing, this May 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected lumbar spine disorder.   See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current severity of his lumbar spine disorder.  See Snuffer, supra; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

In addition, and as detailed in the Introduction, the Veteran has alleged that he was no longer able to work due to his service-connected disabilities, particularly his service-connected lumbar spine disorder.  He also has alleged that his treating physicians have recommended that he not return to work.  The Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate this inferred claim. 

The Board notes that this March 2012 letter suggests that the Veteran has been receiving ongoing treatment for his service-connected lumbar spine disorder from Dr. S. K.  Private treatment records from this provider dated through March 2008 are located in the claims file.  VA also has a duty to seek records of relevant treatment reported by private physicians.   Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R.           § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

The most recent VA treatment records in the claims file are dated from November 2008.  The record shows the Veteran receives treatment at the VA Medical Center (VAMC) in Atlanta.  Any updated VA treatment records should be obtained and associated with the file on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's updated private treatment records from Dr. S. K.  Records from this provider dated through March 2008 are located in the claims file.  The Veteran is advised that he may be required to complete an appropriate authorization form to allow VA to obtain such records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Medical Center in Atlanta, since November 2008.  All records and/or responses received should be associated with the claims file. 

3.  Following the completion of the above development, and the receipt of any outstanding records, the RO/AMC should schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected lumbar spine disability. The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should report the ranges of motion in degrees and note the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether the back disability includes degenerative disc disease and produced related neurological manifestations.  If so, the examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bedrest. 

The examiner should also indicate if the disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve.  If so, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

In addition, the examiner should determine whether it was as least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, singularly or combined, would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


